Case 2:15-cv-01227-JS-AYS Document 69 Filed 09/14/20 Page 1 of 1 PageID #: 644

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

------------------------------X
J.M. HALEY CORP.
                                                      CALENDAR NOTICE
      -V-                                            CV 15-1227(JS)(AYS)

SHEET METAL WORKERS INTL. ASSN. LOCAL 28,
ET AL.
------------------------------X

APPEARANCES:
For Plaintiff(s):
Joseph Labuda, Esq.
3000 Marcus Av.     #3W8
Lake Success NY 11042
Michael Mauro, Esq.
70 Vineyard La.
Stamford CT 06902

For Defendant(s):
Steven Farkas, Esq.
Colleran O’Hara & Mills
100 Crossways Park West          #200
Woodbury NY 11797

     THE ABOVE-REFERENCED CASE IS SCHEDULED FOR A PRE-MOTION
CONFERENCE BY TELEPHONE BEFORE JUDGE JOANNA SEYBERT AT 2:15PM ON
THURSDAY, OCT. 8, 2020. A BRIEFING SCHEDULE WILL BE SET, AS
APPROPRIATE.

     SHOULD THE COURT ALSO ENTERTAIN SETTLEMENT DISCUSSIONS,
COUNSEL SHALL HAVE SETTLEMENT AUTHORITY OR BE ABLE TO CONTACT
SOMEONE WITH AUTHORITY.

     PLEASE DIAL 1(877) 336-1839 AND ENTER ACCESS CODE 7231185#
AT THE PROMPT. (IF YOU RECEIVE ANY MESSAGE DENYING/DELAYING
ENTRY, HANG UP AND CALL BACK.)


     TO MINIMIZE THE RISK OF UNDELIVERED MAIL/E-MAIL, PARTIES ARE
REQUESTED TO CONFIRM RECEIPT OF THIS NOTICE WITH EACH OTHER.

                                                /s/
                                          CHARLES J. BARAN,
                                         COURTROOM DEPUTY CLERK FOR
                                         HON. JOANNA SEYBERT
DATED: SEP. 14, 2020
       CENTRAL ISLIP      NY
